In an action to recover legal fees for services performed, the plaintiff law firm appeals from an order of the Supreme Court, Putnam County (Dickinson, J.), dated May 10, 1990, which denied its motion for summary judgment.
Ordered that the order is affirmed, with costs.
The plaintiff seeks to recover fees for legal services consist*807ing of legal research, review of documents, and the giving of advice. The complaint contains causes of action sounding in breach of contract, an account stated, and unjust enrichment.
The plaintiff moved for summary judgment. However, no written agreement and no affidavits from the attorneys who performed any of the services for which compensation is sought or who have first-hand knowledge of the alleged oral agreement pursuant to which the work was performed were submitted to support the motion. Moreover, the defendants have denied by affidavit that they ever sought or agreed to pay for the plaintiffs services, and the record is devoid of any evidence that the defendants benefitted from the plaintiff’s activity. Under the circumstances, the Supreme Court properly denied the plaintiffs motion (see, Zuckerman v City of New York, 49 NY2d 557; see also, Gurney, Becker & Bourne v Benderson Dev. Co., 47 NY2d 995; Waldman v Englishtown Sportswear, 92 AD2d 833, 836). Harwood, J. P., Balletta, Rosenblatt and Santucci, JJ„, concur.